



EXHIBIT 10(x)


THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AMENDED AND RESTATED AS OF APRIL 19, 2017)


Nonqualified Stock Option Award - Additional Terms and Conditions
1.Grant of Option. The Board of Directors (the “Board”) of The Sherwin-Williams
Company (the “Company”) has granted an option to you (“you” or “Grantee”)
pursuant to an Evidence of Award that has been delivered to you. Each option
entitles you to purchase from the Company one share of Common Stock at the
Option Price per share, in accordance with the terms of The Sherwin-Williams
Company 2006 Equity and Performance Incentive Plan (Amended and Restated as of
April 19, 2017, the “Plan”), the related Prospectus, the Evidence of Award,
these Additional Terms and Conditions, and such other rules and procedures as
may be adopted by the Company. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan.


2.Vesting of Option.


(A)     The option (unless terminated as hereinafter provided) shall become
vested and exercisable only to the extent of one-third of the shares after you
shall have been in the continuous employ of the Company or any Subsidiary for
one full year from the Date of Grant and to the extent of an additional
one-third of such shares after each of the next two successive full years
thereafter during which you shall have been in the continuous employ of the
Company or any Subsidiary.
(B) Notwithstanding Section 2(A) above, the option shall immediately vest and
become exercisable in full if you should die while in the employ of the Company
or any Subsidiary.


(C)    Notwithstanding Section 2(A) above, if you should “Retire” while in the
employ of the Company or any Subsidiary, you shall be treated as being in the
continuous employ with the Company or any Subsidiary during your “Retirement”
for purposes of this Section 2 and, as a result, the option shall continue to
vest and become exercisable on the dates set forth in Section 2(A) above
notwithstanding your Retirement, consistent with the terms of the Plan;
provided, however, that in order to be eligible for continued vesting pursuant
to the provisions of this Section 2(C), you must provide the Company with
written notice of your Retirement a minimum of 180 days prior to the anticipated
date of your Retirement (the “Notice Deadline”) (if such written notice is not
received by the Company on or before the Notice Deadline, any award granted to
you under the Plan during the 180-day period prior to the date of your cessation
of employment with the Company or a Subsidiary shall be immediately cancelled
and forfeited (unless the reason for such failure is due to your disability as
determined in the sole discretion of the Company)). The terms “Retire” or
“Retirement” as used in these Additional Terms and Conditions means your
voluntary cessation of employment with the Company or any Subsidiary after: (1)
the attainment of age 65; (2) the attainment of age 55-59 with at least twenty
(20) years of service with the Company or any Subsidiary; or (3) the attainment
of age 60 or older and your combination of age and years of service with the
Company or any Subsidiary equals at least 75. Notwithstanding the foregoing, if
you participate in the Company’s Key Employee Separation Plan (the “KESP”),
experience a “covered termination” (as defined in the KESP), and meet the age
and/or service requirements for a qualifying “Retirement” under this Section
2(C), you shall continue to vest as provided herein and Section 4.2 of the KESP
without regard to the Notice Deadline requirement.





--------------------------------------------------------------------------------





(D)    Notwithstanding Section 2(A) above, in the event of a Change of Control,
any unvested number of options shall vest and become exercisable in accordance
with Section 12 of the Plan.
3.Exercisability of Option. Notwithstanding anything herein to the contrary:


(A)     Except as otherwise provided in Section 3(B) below, the option shall
terminate and cease to be exercisable to the extent vested on the earliest of
the following dates:
(i)The date on which you cease to be an employee of the Company or a Subsidiary,
unless you cease to be such employee by reason of (a) death, (b) disability, or
(c) Retirement;


(ii)Three years after the date of your death if (a) you die while an employee of
the Company or a Subsidiary or (b) you die following your Retirement;


(iii)Three years after the date you are terminated by the Company or a
Subsidiary as a result of expiration of available disability leave of absence
pursuant to applicable Company policy due to sickness or bodily injury;


(iv)Ten years from the Date of Grant; or


(v)The date on which you knowingly or willfully engage in misconduct, which is
materially harmful to the interests of the Company or a Subsidiary, as may be
determined by the Board, in its sole discretion, or the date you violate Section
12 or Section 13 of these Additional Terms and Conditions.


(B) Notwithstanding anything in these Additional Terms and Conditions to the
contrary, but subject to applicable law, if and only if, at 4:15 p.m. Eastern
Time on the date on which the option would otherwise terminate pursuant to
Section 3(A)(iv) above (the “Option Expiration Date”), (i) the closing sales
price of one share of Common Stock on the principal stock exchange on which the
Common Stock is then listed as of the Option Expiration Date (or, if there are
no sales of Common Stock on such Option Expiration Date, on the next preceding
trading day during which a sale of Common Stock occurred) exceeds the Option
Price per share, (ii) to the extent the option is exercisable and you have not
exercised the option, and (iii) to the extent the option has not otherwise
expired, terminated, or been cancelled or forfeited, then the Company will deem
such remaining exercisable portion of the option to have been exercised by you
on the Option Expiration Date (and prior to the option’s termination) at such
time (the “Automatic Exercise”). Further to such Automatic Exercise, payment of
the aggregate Option Price for such Automatic Exercise and any applicable
withholding taxes in connection with such Automatic Exercise will be deemed to
have been made by the Company withholding a number of shares of Common Stock
otherwise issuable in connection with such Automatic Exercise that are equal in
value to the amount necessary to satisfy such aggregate Option Price payment and
minimum required withholding taxes. To clarify, upon Automatic Exercise, the
Company will deliver to you the number of whole shares of Common Stock resulting
from such Automatic Exercise less a number of shares of Common Stock equal in
value to (x) the aggregate Option Price plus (y) any minimum required
withholding taxes; provided, however, that any fractional share otherwise
deliverable to you will be settled in cash.


4.Exercise and Payment of Option. To the extent exercisable, the option may be
exercised in whole or in part from time to time by giving appropriate notice (in
any form prescribed by the Company). The Option Price shall be payable (i) in
cash or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company by
you of nonforfeitable, unrestricted shares of Common Stock of the Company owned
by you and having an aggregate fair market value at the time of exercise equal
to the total Option Price, (iii) through a special sale and remittance procedure
pursuant to which you shall concurrently provide irrevocable instructions (A) to
a brokerage firm (with such brokerage firm reasonably satisfactory to the
Company for purposes of administering such procedure in compliance with any
applicable pre-clearance or pre-notification requirements) to effect the
immediate sale of the purchased shares of





--------------------------------------------------------------------------------





Common Stock of the Company and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares of Common Stock of the Company
plus all applicable taxes required to be withheld by the Company by reason of
such exercise and (B) to the Company to deliver the certificates for the
purchased shares directly to such brokerage firm on the settlement date in order
to complete the sale, (iv) by a combination of such methods of payment, or (v)
by such other methods as may be approved by the Board.


5.Transferability, Binding Effect. The option is not transferable by you
otherwise than by will or the laws of descent and distribution, and in no event
shall this award be transferred for value. Except as otherwise determined by the
Board, this option is exercisable, during your lifetime, only by you or, in the
case of your legal incapacity, only by your guardian or legal representative.
These Additional Terms and Conditions bind you and your guardians, legal
representatives and heirs.


6.Compliance with Law. The option shall not be exercisable if such exercise
would involve a violation of any law.


7.Withholding; Taxes. If the Company shall be required to withhold (including
required to account to any tax authorities for) any federal, state, local or
foreign tax or other amounts in connection with exercise of the option, it shall
be a condition to such exercise that you pay or make provision satisfactory to
the Company for payment of all such taxes and other amounts. Notwithstanding any
other provision of this option award or the Plan, the Company shall not be
obligated to guarantee any particular tax result for you with respect to any
award and/or payment provided to you hereunder, and you shall be responsible for
any taxes or other amounts imposed on you with respect to such award and/or
payment.


8.No Right to Future Awards or Employment. The option award is a voluntary,
discretionary bonus being made on a one-time basis and does not constitute a
commitment to make any future awards. The option award and any related payments
made to you will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained herein will confer upon you any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate your employment or other service at any time.


9.Severability. If any provision of these Additional Terms and Conditions or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of these Additional
Terms and Conditions and the application of such provision to any other person
or circumstances shall not be affected, and the provisions so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal.


10.Governing Law. These Additional Terms and Conditions shall be governed by and
construed with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.


11.Application of The Sherwin-Williams Company Executive Compensation Adjustment
and Recapture Policy. You acknowledge and agree that the terms and conditions
set forth in The Sherwin-Williams Company Executive Compensation Adjustment and
Recapture Policy (“Policy”) are incorporated in these Additional Terms and
Conditions by reference. To the extent the Policy is applicable to you, it
creates additional rights for the Company with respect to your option award.
Notwithstanding any provisions in these Additional Terms and Conditions to the
contrary, any option granted hereunder will be subject to mandatory repayment by
you to the Company to the extent you are, or in the future become, subject to
(A) any Company clawback or recoupment policy that is adopted to comply with the
requirements of any applicable laws, rules or regulations, or otherwise, or (B)
any applicable laws which impose mandatory recoupment, under circumstances set
forth in such applicable laws, including as required by the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law, regulation or stock exchange listing requirement, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect





--------------------------------------------------------------------------------





to awards and recovery of amounts relating thereto. By accepting this option
award, you hereby agree and acknowledge that you are obligated to cooperate
with, and provide any and all assistance necessary to, the Company to recover or
recoup this option award or amount paid under this award subject to clawback
pursuant to such law, government regulation, stock exchange listing requirement
or Company policy. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup this grant or amounts paid hereunder from your accounts, or
pending or future compensation awards that may be made to you.


12.Ownership and Protection of Intellectual Property and Confidential
Information.


(A)All information, ideas, concepts, improvements, innovations, developments,
methods, processes, designs, analyses, drawings, reports, discoveries, and
inventions, whether patentable or not or reduced to practice, which are
conceived, made, developed or acquired by you, individually or in conjunction
with others, during Grantee’s employment by the Company or any of its
Subsidiaries, both before and after the Date of Grant (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) which
relate to the business, products or services of the Company or its Subsidiaries
(including, without limitation, all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer’s organizations or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names, marks, and any
copyrightable work, trade mark, trade secret or other intellectual property
rights (whether or not composing confidential information), and all writings or
materials of any type embodying any of such items (collectively, “Work
Product”), shall be the sole and exclusive property of the Company or a
Subsidiary, as the case may be, and shall be treated as “work for hire.” It is
recognized that Grantee is an experienced executive in the business of the
Company and its Subsidiaries and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this Section 12.


(B)Grantee shall promptly and fully disclose all Work Product to the Company and
shall cooperate and perform all actions reasonably requested by the Company
(whether during or after the term of employment) to establish, confirm and
protect the Company’s and/or its Subsidiaries’ right, title and interest in such
Work Product. Without limiting the generality of the foregoing, Grantee agrees
to assist the Company, at the Company’s expense, to secure the Company’s and its
Subsidiaries’ rights in the Work Product in any and all countries, including the
execution by Grantee of all applications and all other instruments and documents
which the Company and/or its Subsidiaries shall deem necessary in order to apply
for and obtain rights in such Work Product and in order to assign and convey to
the Company and/or its Subsidiaries the sole and exclusive right, title and
interest in and to such Work Product. If the Company is unable because of
Grantee’s mental or physical incapacity or for any other reason (including
Grantee’s refusal to do so after request therefor is made by the Company) to
secure Grantee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Work
Product belonging to or assigned to the Company and/or its Subsidiaries pursuant
to Section 12(A) above, then Grantee by these Additional Terms and Conditions
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Grantee’s agent and attorney-in-fact to act for and in your behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents or copyright
registrations thereon with the same legal force and effect as if executed by
Grantee. The Grantee agrees not to apply for or pursue any application for any
United States or foreign patents or copyright registrations covering any Work
Product other than pursuant to this Section 12 in circumstances where such
patents or copyright registrations are or have been or are required to be
assigned to the Company or any of its Subsidiaries.


(C)Grantee acknowledges that the businesses of the Company and its Subsidiaries
are highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
their former,





--------------------------------------------------------------------------------





present or prospective customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which the Company and/or its Subsidiaries use in their
business to obtain a competitive advantage over their competitors. The Grantee
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company and its Subsidiaries in maintaining their competitive
position. The Grantee acknowledges that by reason of the Grantee’s duties to,
and association with, the Company and its Subsidiaries, the Grantee has had and
will have access to, and has and will become informed of, confidential business
information which is a competitive asset of the Company and its Subsidiaries.
The Grantee hereby agrees that the Grantee will not, at any time during or after
his or her employment by the Company or its Subsidiaries, make any unauthorized
disclosure of any confidential business information or trade secrets of the
Company or its Subsidiaries, or make any use thereof, except in the carrying out
of his or her employment responsibilities hereunder. The Grantee shall take all
necessary and appropriate steps to safeguard confidential business information
and protect it against disclosure, misappropriation, misuse, loss and theft.
Confidential business information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a disclosure prohibited hereunder). The above notwithstanding, a
disclosure shall not be unauthorized if (i) it is required by law or by a court
of competent jurisdiction or (ii) it is in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Grantee’s
legal rights and obligations as an employee or under these Additional Terms and
Conditions are at issue; provided, however, that the Grantee shall, to the
extent practicable and lawful in any such events, give prior notice to the
Company of his or her intent to disclose any such confidential business
information in such context so as to allow the Company or its Subsidiaries an
opportunity (which the Grantee will not oppose) to obtain such protective orders
or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company and its Subsidiaries would
not be considered confidential to the Company and its Subsidiaries.


(D)All written materials, records, and other documents made by, or coming into
the possession of, the Grantee during the period of Grantee’s employment by the
Company or its Subsidiaries which contain or disclose confidential business
information or trade secrets of the Company or its Subsidiaries, or which relate
to Grantee’s Work Product described in Section 12(A) above, shall be and remain
the property of the Company, or its Subsidiaries, as the case may be. Upon
termination of Grantee’s employment, for any reason, the Grantee promptly shall
deliver the same, and all copies thereof, to the Company.


(E)Nothing in these Additional Terms and Conditions shall prohibit or restrict
the Grantee from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. The Grantee does not need the
prior authorization of the Company to engage in conduct protected by this
Section 12, and the Grantee does not need to notify the Company that the Grantee
has engaged in such conduct. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


13.Covenant Not to Compete.


(A)Grantee hereby agrees that during his or her employment with the Company or
any of its Subsidiaries and for a period of two years following Grantee’s
termination of employment with the





--------------------------------------------------------------------------------





Company and its Subsidiaries (the “Non-Compete Period”), he or she will not, in
association with or as an officer, principal, manager, member, advisor, agent,
partner, director, material shareholder, employee or consultant of any
corporation (or sub-unit, in the case of a diversified business) or other
enterprise, entity or association, work on the acquisition or development of, or
engage in any line of business, property or project which is, directly or
indirectly, competitive with any business that the Company or any of its
Subsidiaries engages in or is planning to engage in during the term of Grantee’s
employment with the Company or any Subsidiary, including but not limited to, any
business engaged in the development, manufacture, distribution and sale of
paint, coatings and related products to professional, industrial, commercial and
retail customers (the “Business”). Such restriction shall cover Grantee’s
activities anywhere in the contiguous United States.


(B)Grantee agrees that during the Non-Compete Period and for a one (1) year
period thereafter, the Grantee will not, directly or indirectly, on behalf of
Grantee or any other person or entity, solicit, induce or attempt to solicit or
induce any person who is or was employed by, or in a contractor relationship
with, the Company or its Subsidiaries within the one (1) year period immediately
preceding the date of solicitation or inducement, to (i) interfere with the
activities or businesses of the Company or any of its Subsidiaries, (ii)
discontinue employment or contractor status with the Company or any of its
Subsidiaries, or (iii) interfere with, alter or modify their employment or
contractor relationship with the Company or any of its Subsidiaries. Grantee
also agrees that during the Non-Compete Period and for a one (1) year period
thereafter, the Grantee will not, on behalf of Grantee or any other person or
entity, hire, attempt to hire, assist in any way with the hiring of, or
otherwise employ or engage, or attempt to employ or engage, any person who is or
was employed by or in a contractor relationship with the Company or its
Subsidiaries within the one (1) year period immediately preceding the date of
such hiring, assistance with hiring, employment or engagement.


(C)Grantee agrees that during the Non-Compete Period, the Grantee will not,
directly or indirectly, influence or attempt to influence any customers,
distributors or suppliers of the Company or any of its Subsidiaries to divert
their business to any competitor of the Company or any of its Subsidiaries or in
any way interfere with the relationship between any such customer, distributor
or supplier and the Company and/or any of its Subsidiaries (including, without
limitation, making any negative statements or communications about the Company
and its Subsidiaries). During such Non-Compete Period, the Grantee will not,
directly or indirectly, acquire or attempt to acquire any business in the
contiguous United States to which the Company or any of its Subsidiaries, prior
to the Grantee’s termination of employment with the Company and its
Subsidiaries, has made an acquisition proposal relating to the possible
acquisition of such business by the Company or any of its Subsidiaries, or has
planned, discussed or contemplated making such an acquisition proposal (such
business, an “Acquisition Target”), or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any person other than the Company or any of its
Subsidiaries.


(D)Grantee understands that the provisions of Section 12 and Section 13 hereof
may limit his or her ability to earn a livelihood in a business in which he or
she is involved, but as a member of the management group of the Company and its
Subsidiaries he or she nevertheless agrees and hereby acknowledges that:
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and any of its
Subsidiaries; (ii) such provisions contain reasonable limitations as to time,
scope of activity, and geographical area to be restrained; and (iii) the
consideration provided hereunder is sufficient to compensate the Grantee for the
restrictions contained in Section 12 and Section 13 hereof. In consideration of
the foregoing and in light of the Grantee’s education, skills and abilities, the
Grantee agrees that he or she will not assert that, and it should not be
considered





--------------------------------------------------------------------------------





that, any provisions of Section 12 and Section 13 otherwise are void, voidable
or unenforceable or should be voided or held unenforceable.


(E)If, at the time of enforcement of Section 12 or Section 13 of these
Additional Terms and Conditions, a court shall hold that the duration, scope, or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law. The Grantee acknowledges that he or she
is a member of the Company’s and its Subsidiaries’ management group with access
to the Company’s and its Subsidiaries’ confidential business information and his
or her services are unique to the Company and its Subsidiaries. The Grantee
therefore agrees that the remedy at law for any breach by him or her of any of
the covenants and agreements set forth in Section 12 or Section 13 hereof will
be inadequate and that in the event of any such breach, the Company and its
Subsidiaries may, in addition to the other remedies which may be available to
them at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting the Grantee (together with all
those persons associated with him or her) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of these
Additional Terms and Conditions. In addition, in the event of a breach or
violation by the Grantee of this Section 13, the Non-Compete Period set forth
herein shall be tolled until such breach or violation has been cured.


(F)Each of the covenants of Section 12 and Section 13 hereof are given by the
Grantee as part of the consideration for the option award granted hereunder and
as an inducement to the Company to grant such options and accept the obligations
thereunder.


14.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents relating to your options and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third-party designated by the Company.


15.Construction. Your option award is made and granted pursuant to the Plan and
is in all respects limited by and subject to the terms of the Plan. In the event
of any inconsistency between the Plan and these Additional Terms and Conditions,
the terms of the Plan shall control.


16.Compliance with Laws and Regulations; No Shareholder Rights. The issuance of
shares of Common Stock pursuant to your exercise of your option shall be subject
to compliance by you with all applicable requirements of law relating thereto
and with all applicable regulations of any stock exchange on which the Company’s
Common Stock may be listed for trading at the time of such issuance. Neither
you, nor any person entitled to exercise your rights in the event of your death,
shall have any of the rights and/or privileges of a shareholder with respect to
shares of the Company’s Common Stock subject to the option, until such shares
have been issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), notwithstanding
the exercise of the option.


17.Binding Effect; No Third Party Beneficiaries. These Additional Terms and
Conditions shall be binding upon and inure to the benefit of the Company and you
and each of our respective heirs, representatives, successors and permitted
assigns. These Additional Terms and Conditions shall not confer any rights or
remedies upon any person other than the Company and you and each of our
respective heirs, representatives, successor and permitted assigns.


18.Notice. Any notice required to be given or delivered to the Company under the
terms of these Additional Terms and Conditions shall be in writing and addressed
to the Company at its principal corporate office. Except to the extent
electronic notice is authorized hereunder, any notice required to be given or
delivered to you shall be in writing and addressed to you at your most recent
address set forth in the Company’s records. All





--------------------------------------------------------------------------------





notices shall be deemed effective upon personal delivery (or electronic delivery
to the extent authorized hereunder) or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.


19.Section 409A. The option is intended to be excepted from coverage under
Section 409A of the Code (“Section 409A”) and shall be administered, interpreted
and construed accordingly. The Company may, in its sole discretion and without
your consent, modify or amend these Additional Terms and Conditions, impose
conditions on the timing and effectiveness of the exercise of the option by you,
or take any other action it deems necessary or advisable, to cause the option to
be excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted). Notwithstanding the foregoing, you recognize and
acknowledge that Section 409A may impose upon you certain taxes or interest
charges for which you are and shall remain solely responsible.





--------------------------------------------------------------------------------







THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AMENDED AND RESTATED AS OF APRIL 19, 2017)
Incentive Stock Option Award - Additional Terms and Conditions
1.    Grant and Nature of Option. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) has granted an option to you (“you” or
“Grantee”) pursuant to an Evidence of Award that has been delivered to you. This
option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code. Each option entitles you to purchase from the Company one share
of Common Stock at the Option Price per share, in accordance with the terms of
The Sherwin-Williams Company 2006 Equity and Performance Incentive Plan (Amended
and Restated as of April 19, 2017, the “Plan”), the related Prospectus, the
Evidence of Award, these Additional Terms and Conditions, and such other rules
and procedures as may be adopted by the Company. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.
2.    Vesting of Option.
(A)     The option (unless terminated as hereinafter provided) shall become
vested and exercisable only to the extent of one-third of the shares after you
shall have been in the continuous employ of the Company or any Subsidiary for
one full year from the Date of Grant and to the extent of an additional
one-third of such shares after each of the next two successive full years
thereafter during which you shall have been in the continuous employ of the
Company or any Subsidiary.
(B)    Notwithstanding Section 2(A) above, the option shall immediately vest and
become exercisable in full if you should die while in the employ of the Company
or any Subsidiary.
(C)    Notwithstanding Section 2(A) above, if you should “Retire” while in the
employ of the Company or any Subsidiary, you shall be treated as being in the
continuous employ with the Company or any Subsidiary during your “Retirement”
for purposes of this Section 2 and, as a result, the option shall continue to
vest and become exercisable on the dates set forth in Section 2(A) above
notwithstanding your Retirement, consistent with the terms of the Plan;
provided, however, that in order to be eligible for continued vesting pursuant
to the provisions of this Section 2(C), you must provide the Company with
written notice of your Retirement a minimum of 180 days prior to the anticipated
date of your Retirement (the “Notice Deadline”) (if such written notice is not
received by the Company on or before the Notice Deadline, any award granted to
you under the Plan during the 180-day period prior to the date of your cessation
of employment with the Company or a Subsidiary shall be immediately cancelled
and forfeited (unless the reason for such failure is due to your disability as
determined in the sole discretion of the Company)). The terms “Retire” or
“Retirement” as used in these Additional Terms and Conditions means your
voluntary cessation of employment with the Company or any Subsidiary after: (1)
the attainment of age 65; (2) the attainment of age 55-59 with at least twenty
(20) years of service with the Company or any Subsidiary; or (3) the attainment
of age 60 or older and your combination of age and years of service with the
Company or any Subsidiary equals at least 75. Notwithstanding the foregoing, if
you participate in the Company’s Key Employee Separation Plan (the “KESP”),
experience a “covered termination” (as defined in the KESP), and meet the age
and/or service requirements for a qualifying “Retirement” under this Section
2(C), you shall continue to vest as provided herein and Section 4.2 of the KESP
without regard to the Notice Deadline requirement.
(D)    Notwithstanding Section 2(A) above, in the event of a Change of Control,
any unvested number of options shall vest and become exercisable in accordance
with Section 12 of the Plan.





--------------------------------------------------------------------------------





3.    Exercisability of Option. Notwithstanding anything herein to the contrary:
(A)     Except as otherwise provided in Section 3(B) below, the option shall
terminate and cease to be exercisable to the extent vested on the earliest of
the following dates:
(i)    The date on which you cease to be an employee of the Company or a
Subsidiary, unless you cease to be such employee by reason of (a) death, (b)
disability, or (c) Retirement;
(ii)    Three years after the date of your death if (a) you die while an
employee of the Company or a Subsidiary or (b) you die following your
Retirement;
(iii)    Three years after the date you are terminated by the Company or a
Subsidiary as a result of expiration of available disability leave of absence
pursuant to applicable Company policy due to sickness or bodily injury;
(iv)    Ten years from the Date of Grant; or
(v)    The date on which you knowingly or willfully engage in misconduct, which
is materially harmful to the interests of the Company or a Subsidiary, as may be
determined by the Board, in its sole discretion, or the date you violate
Section 13 or Section 14 of these Additional Terms and Conditions.
(B)    Notwithstanding anything in these Additional Terms and Conditions to the
contrary, but subject to applicable law, if and only if, at 4:15 p.m. Eastern
Time on the date on which the option would otherwise terminate pursuant to
Section 3(A)(iv) above (the “Option Expiration Date”), (i) the closing sales
price of one share of Common Stock on the principal stock exchange on which the
Common Stock is then listed as of the Option Expiration Date (or, if there are
no sales of Common Stock on such Option Expiration Date, on the next preceding
trading day during which a sale of Common Stock occurred) exceeds the Option
Price per share, (ii) to the extent the option is exercisable and you have not
exercised the option, and (iii) to the extent the option has not otherwise
expired, terminated, or been cancelled or forfeited, then the Company will deem
such remaining exercisable portion of the option to have been exercised by you
on the Option Expiration Date (and prior to the option’s termination) at such
time (the “Automatic Exercise”). Further to such Automatic Exercise, payment of
the aggregate Option Price for such Automatic Exercise and any applicable
withholding taxes in connection with such Automatic Exercise will be deemed to
have been made by the Company withholding a number of shares of Common Stock
otherwise issuable in connection with such Automatic Exercise that are equal in
value to the amount necessary to satisfy such aggregate Option Price payment and
minimum required withholding taxes. To clarify, upon Automatic Exercise, the
Company will deliver to you the number of whole shares of Common Stock resulting
from such Automatic Exercise less a number of shares of Common Stock equal in
value to (x) the aggregate Option Price plus (y) any minimum required
withholding taxes; provided, however, that any fractional share otherwise
deliverable to you will be settled in cash.
4.    Exercise and Payment of Option. To the extent exercisable, the option may
be exercised in whole or in part from time to time by giving appropriate notice
(in any form prescribed by the Company). The Option Price shall be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company by you of nonforfeitable, unrestricted shares of Common Stock of the
Company owned by you and having an aggregate fair market value at the time of
exercise equal to the total Option Price, (iii) through a special sale and
remittance procedure pursuant to which you shall concurrently provide
irrevocable instructions (A) to a brokerage firm (with such brokerage firm
reasonably satisfactory to the Company for purposes of administering such
procedure in compliance with any applicable pre-clearance or pre-notification
requirements) to effect the immediate sale of the purchased shares of Common
Stock of the Company and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares of Common Stock of the Company
plus all applicable taxes required to be withheld by the Company by reason of
such exercise and (B) to the





--------------------------------------------------------------------------------





Company to deliver the certificates for the purchased shares directly to such
brokerage firm on the settlement date in order to complete the sale, (iv) by a
combination of such methods of payment, or (v) by such other methods as may be
approved by the Board.
5.    Designation as Incentive Stock Option. The option is designated as an
incentive stock option under Section 422 of the Code. Notwithstanding the
foregoing: (i) the option shall not qualify as an incentive stock option under
the Code if (A) you make a disposition of the Common Stock you receive upon
exercise of the option within two years from the date of grant or within one
year after the transfer of such Common Stock to you, or (B) you are not an
employee of the Company or its Subsidiaries on the day that is three months (or
12 months in the event of your disability (within the meaning of Section
22(e)(3) of the Code)) before the date you exercise the option; and (ii) if the
aggregate fair market value of the Common Stock on the Date of Grant with
respect to which incentive stock options are exercisable for the first time by
you during any calendar year under the Plan or any other stock option plan of
the Company or a parent or subsidiary exceeds $100,000, then the option, as to
the excess, shall be treated as a non-qualified stock option that does not meet
the requirements of Section 422 of the Code. If and to the extent that the
option fails to qualify as an incentive stock option under the Code, the option
shall remain outstanding according to its terms as a non-qualified stock option.
You acknowledge and agree that (A) favorable incentive stock option tax
treatment is available only if the option is exercised while you are an employee
of the Company or a parent or subsidiary of the Company or within a period of
time specified in the Code after you cease to be an employee, (B) you are
responsible for the income tax consequences of the option and, among other tax
consequences, you understand that you may be subject to the alternative minimum
tax under the Code in the year in which the option is exercised, (C) you will
consult with your tax adviser regarding the tax consequences of the option, and
(D) you shall immediately notify the Company in writing, and provide the Company
with any information requested by it, if you sell or otherwise dispose of any
shares of the Company’s Common Stock acquired upon the exercise of the option
and such sale or other disposition occurs on or before the later of (i) two
years after the date of grant or (ii) one year after the exercise of the option.
6.    Transferability, Binding Effect. The option is not transferable by you
otherwise than by will or the laws of descent and distribution, and in no event
shall this award be transferred for value. This option is exercisable, during
your lifetime, only by you. These Additional Terms and Conditions bind you and
your guardians, legal representatives and heirs.
7.    Compliance with Law. The option shall not be exercisable if such exercise
would involve a violation of any law.
8.    Withholding; Taxes. If the Company shall be required to withhold
(including required to account to any tax authorities for) any federal, state,
local or foreign tax or other amounts in connection with exercise of the option,
it shall be a condition to such exercise that you pay or make provision
satisfactory to the Company for payment of all such taxes and other amounts.
Notwithstanding any other provision of this option award or the Plan, the
Company shall not be obligated to guarantee any particular tax result for you
with respect to any award and/or payment provided to you hereunder, and you
shall be responsible for any taxes or other amounts imposed on you with respect
to such award and/or payment.
9.    No Right to Future Awards or Employment. The option award is a voluntary,
discretionary bonus being made on a one-time basis and does not constitute a
commitment to make any future awards. The option award and any related payments
made to you will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained herein will confer upon you any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate your employment or other service at any time.
10.    Severability. If any provision of these Additional Terms and Conditions
or the application of any provision hereof to any person or circumstances is
held invalid, unenforceable or otherwise illegal, the remainder of these
Additional Terms and Conditions and the application of such provision to any
other





--------------------------------------------------------------------------------





person or circumstances shall not be affected, and the provisions so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal.
11.    Governing Law. These Additional Terms and Conditions shall be governed by
and construed with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
12.    Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. You acknowledge and agree that the terms and
conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in these Additional
Terms and Conditions by reference. To the extent the Policy is applicable to
you, it creates additional rights for the Company with respect to your option
award. Notwithstanding any provisions in these Additional Terms and Conditions
to the contrary, any option granted hereunder will be subject to mandatory
repayment by you to the Company to the extent you are, or in the future become,
subject to (A) any Company clawback or recoupment policy that is adopted to
comply with the requirements of any applicable laws, rules or regulations, or
otherwise, or (B) any applicable laws which impose mandatory recoupment, under
circumstances set forth in such applicable laws, including as required by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or other applicable law, regulation or stock exchange listing
requirement, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to awards and recovery of
amounts relating thereto. By accepting this option award, you hereby agree and
acknowledge that you are obligated to cooperate with, and provide any and all
assistance necessary to, the Company to recover or recoup this option award or
amount paid under this award subject to clawback pursuant to such law,
government regulation, stock exchange listing requirement or Company policy.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup this
grant or amounts paid hereunder from your accounts, or pending or future
compensation awards that may be made to you.


13.    Ownership and Protection of Intellectual Property and Confidential
Information.


(A)All information, ideas, concepts, improvements, innovations, developments,
methods, processes, designs, analyses, drawings, reports, discoveries, and
inventions, whether patentable or not or reduced to practice, which are
conceived, made, developed or acquired by Grantee, individually or in
conjunction with others, during Grantee’s employment by the Company or any of
its Subsidiaries, both before and after the Date of Grant (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
which relate to the business, products or services of the Company or its
Subsidiaries (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, marks,
and any copyrightable work, trade mark, trade secret or other intellectual
property rights (whether or not composing confidential information), and all
writings or materials of any type embodying any of such items (collectively,
“Work Product”), shall be the sole and exclusive property of the Company or a
Subsidiary, as the case may be, and shall be treated as “work for hire.” It is
recognized that the Grantee is an experienced executive in the business of the
Company and its Subsidiaries and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this Section 13.


(B)Grantee shall promptly and fully disclose all Work Product to the Company and
shall cooperate and perform all actions reasonably requested by the Company
(whether during or after the term of employment) to establish, confirm and
protect the Company’s and/or its Subsidiaries’ right, title and interest in such
Work Product. Without limiting the generality of the foregoing, the Grantee
agrees to assist the Company, at the Company’s expense, to secure the Company’s
and its Subsidiaries’ rights in the Work Product in any and all countries,
including the execution by the Grantee of all applications and all other
instruments and documents which the Company and/or its Subsidiaries shall deem
necessary in order to





--------------------------------------------------------------------------------





apply for and obtain rights in such Work Product and in order to assign and
convey to the Company and/or its Subsidiaries the sole and exclusive right,
title and interest in and to such Work Product. If the Company is unable because
of Grantee’s mental or physical incapacity or for any other reason (including
Grantee’s refusal to do so after request therefor is made by the Company) to
secure Grantee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Work
Product belonging to or assigned to the Company and/or its Subsidiaries pursuant
to Section 13(A) above, then the Grantee by these Additional Terms and
Conditions irrevocably designates and appoints the Company and its duly
authorized officers and agents as Grantee’s agent and attorney-in-fact to act
for and in Grantee’s behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents or copyright registrations thereon with the same legal force
and effect as if executed by Grantee. The Grantee agrees not to apply for or
pursue any application for any United States or foreign patents or copyright
registrations covering any Work Product other than pursuant to this Section 13
in circumstances where such patents or copyright registrations are or have been
or are required to be assigned to the Company or any of its Subsidiaries.


(C)Grantee acknowledges that the businesses of the Company and its Subsidiaries
are highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
their former, present or prospective customers and business affiliates, all
comprise confidential business information and trade secrets which are valuable,
special, and unique assets which the Company and/or its Subsidiaries use in
their business to obtain a competitive advantage over their competitors. The
Grantee further acknowledges that protection of such confidential business
information and trade secrets against unauthorized disclosure and use is of
critical importance to the Company and its Subsidiaries in maintaining their
competitive position. The Grantee acknowledges that by reason of the Grantee’s
duties to, and association with, the Company and its Subsidiaries, the Grantee
has had and will have access to, and has and will become informed of,
confidential business information which is a competitive asset of the Company
and its Subsidiaries. The Grantee hereby agrees that the Grantee will not, at
any time during or after his or her employment by the Company or its
Subsidiaries, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company or its Subsidiaries, or make any use
thereof, except in the carrying out of his or her employment responsibilities
hereunder. The Grantee shall take all necessary and appropriate steps to
safeguard confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Grantee’s legal rights and obligations as an employee or
under these Additional Terms and Conditions are at issue; provided, however,
that the Grantee shall, to the extent practicable and lawful in any such events,
give prior notice to the Company of his or her intent to disclose any such
confidential business information in such context so as to allow the Company or
its Subsidiaries an opportunity (which the Grantee will not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate. Any information not specifically related to the Company and its
Subsidiaries would not be considered confidential to the Company and its
Subsidiaries.


(D)All written materials, records, and other documents made by, or coming into
the possession of, the Grantee during the period of Grantee’s employment by the
Company or its Subsidiaries which contain or disclose confidential business
information or trade secrets of the Company or its Subsidiaries, or which relate
to Grantee’s Work Product described in Section 13(A) above, shall be and remain
the property of the Company, or its Subsidiaries, as the case may be. Upon
termination of Grantee’s employment, for any reason, the Grantee promptly shall
deliver the same, and all copies thereof, to the Company.







--------------------------------------------------------------------------------





(E)Nothing in these Additional Terms and Conditions shall prohibit or restrict
the Grantee from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. The Grantee does not need the
prior authorization of the Company to engage in conduct protected by this
Section 13, and the Grantee does not need to notify the Company that the Grantee
has engaged in such conduct. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


14.    Covenant Not to Compete.


(A)    Grantee hereby agrees that during his or her employment with the Company
or any of its Subsidiaries and for a period of two years following Grantee’s
termination of employment with the Company and its Subsidiaries (the
“Non-Compete Period”), he or she will not, in association with or as an officer,
principal, manager, member, advisor, agent, partner, director, material
shareholder, employee or consultant of any corporation (or sub-unit, in the case
of a diversified business) or other enterprise, entity or association, work on
the acquisition or development of, or engage in any line of business, property
or project which is, directly or indirectly, competitive with any business that
the Company or any of its Subsidiaries engages in or is planning to engage in
during the term of Grantee’s employment with the Company or any Subsidiary,
including but not limited to, any business engaged in the development,
manufacture, distribution and sale of paint, coatings and related products to
professional, industrial, commercial and retail customers (the “Business”). Such
restriction shall cover Grantee’s activities anywhere in the contiguous United
States.


(B)    Grantee agrees that during the Non-Compete Period and for a one (1) year
period thereafter, the Grantee will not, directly or indirectly, on behalf of
Grantee or any other person or entity, solicit, induce or attempt to solicit or
induce any person who is or was employed by, or in a contractor relationship
with, the Company or its Subsidiaries within the one (1) year period immediately
preceding the date of solicitation or inducement, to (i) interfere with the
activities or businesses of the Company or any of its Subsidiaries, (ii)
discontinue employment or contractor status with the Company or any of its
Subsidiaries, or (iii) interfere with, alter or modify their employment or
contractor relationship with the Company or any of its Subsidiaries. Grantee
also agrees that during the Non-Compete Period and for a one (1) year period
thereafter, the Grantee will not, on behalf of Grantee or any other person or
entity, hire, attempt to hire, assist in any way with the hiring of, or
otherwise employ or engage, or attempt to employ or engage, any person who is or
was employed by or in a contractor relationship with the Company or its
Subsidiaries within the one (1) year period immediately preceding the date of
such hiring, assistance with hiring, employment or engagement.


(C)    Grantee agrees that during the Non-Compete Period, the Grantee will not,
directly or indirectly, influence or attempt to influence any customers,
distributors or suppliers of the Company or any of its Subsidiaries to divert
their business to any competitor of the Company or any of its Subsidiaries or in
any way interfere with the relationship between any such customer, distributor
or supplier and the Company and/or any of its Subsidiaries (including, without
limitation, making any negative statements or communications about the Company
and its Subsidiaries). During such Non-Compete Period, the Grantee will not,
directly or indirectly, acquire or attempt to acquire any business in the
contiguous United States to which the Company or any of its Subsidiaries, prior
to the Grantee’s termination of employment with the Company and its
Subsidiaries, has made an acquisition proposal relating to the possible
acquisition of such





--------------------------------------------------------------------------------





business by the Company or any of its Subsidiaries, or has planned, discussed or
contemplated making such an acquisition proposal (such business, an “Acquisition
Target”), or take any action to induce or attempt to induce any Acquisition
Target to consummate any acquisition, investment or other similar transaction
with any person other than the Company or any of its Subsidiaries.


(D)    Grantee understands that the provisions of Section 13 and Section 14
hereof may limit his or her ability to earn a livelihood in a business in which
he or she is involved, but as a member of the management group of the Company
and its Subsidiaries he or she nevertheless agrees and hereby acknowledges that:
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and any of its
Subsidiaries; (ii) such provisions contain reasonable limitations as to time,
scope of activity, and geographical area to be restrained; and (iii) the
consideration provided hereunder is sufficient to compensate the Grantee for the
restrictions contained in Section 13 and Section 14 hereof. In consideration of
the foregoing and in light of the Grantee’s education, skills and abilities, the
Grantee agrees that he or she will not assert that, and it should not be
considered that, any provisions of Section 13 and Section 14 otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.


(E)    If, at the time of enforcement of Section 13 or Section 14 of these
Additional Terms and Conditions, a court shall hold that the duration, scope, or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law. The Grantee acknowledges that he or she
is a member of the Company’s and its Subsidiaries’ management group with access
to the Company’s and its Subsidiaries’ confidential business information and his
or her services are unique to the Company and its Subsidiaries. The Grantee
therefore agrees that the remedy at law for any breach by him or her of any of
the covenants and agreements set forth in Section 13 or Section 14 hereof will
be inadequate and that in the event of any such breach, the Company and its
Subsidiaries may, in addition to the other remedies which may be available to
them at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting the Grantee (together with all
those persons associated with him or her) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of these
Additional Terms and Conditions. In addition, in the event of a breach or
violation by the Grantee of this Section 14, the Non-Compete Period set forth
herein shall be tolled until such breach or violation has been cured.


(F)Each of the covenants of Section 13 and Section 14 hereof are given by the
Grantee as part of the consideration for the option award granted hereunder and
as an inducement to the Company to grant such options and accept the obligations
thereunder.


15.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents relating to your options and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third-party designated by the Company.


16.    Construction. Your option award is made and granted pursuant to the Plan
and is in all respects limited by and subject to the terms of the Plan. In the
event of any inconsistency between the Plan and these Additional Terms and
Conditions, the terms of the Plan shall control.


17.    Compliance with Laws and Regulations; No Shareholder Rights. The issuance
of shares of Common Stock pursuant to your exercise of your option shall be
subject to compliance by you with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which the
Company’s Common Stock may be listed for trading at the time of such issuance.
Neither you, nor any person entitled to exercise your rights in the event of
your death, shall have any of the rights and/or privileges of a





--------------------------------------------------------------------------------





shareholder with respect to shares of the Company’s Common Stock subject to the
option, until such shares have been issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), notwithstanding the exercise of the option.


18.    Binding Effect; No Third Party Beneficiaries. These Additional Terms and
Conditions shall be binding upon and inure to the benefit of the Company and you
and each of our respective heirs, representatives, successors and permitted
assigns. These Additional Terms and Conditions shall not confer any rights or
remedies upon any person other than the Company and you and each of our
respective heirs, representatives, successor and permitted assigns.


19.    Notice. Any notice required to be given or delivered to the Company under
the terms of these Additional Terms and Conditions shall be in writing and
addressed to the Company at its principal corporate office. Except to the extent
electronic notice is authorized hereunder, any notice required to be given or
delivered to you shall be in writing and addressed to you at your most recent
address set forth in the Company’s records. All notices shall be deemed
effective upon personal delivery (or electronic delivery to the extent
authorized hereunder) or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.


20.Section 409A. The option is intended to be excepted from coverage under
Section 409A of the Code (“Section 409A”) and shall be administered, interpreted
and construed accordingly. The Company may, in its sole discretion and without
your consent, modify or amend these Additional Terms and Conditions, impose
conditions on the timing and effectiveness of the exercise of the option by you,
or take any other action it deems necessary or advisable, to cause the option to
be excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted). Notwithstanding the foregoing, you recognize and
acknowledge that Section 409A may impose upon you certain taxes or interest
charges for which you are and shall remain solely responsible.





